Citation Nr: 0934841	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  01-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.  He additionally served in the National Guard from 
August 1973 to November 1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2008, the Board remanded this case for further 
development.  The Board notes that in association with the 
BVA remand, a VA compensation examination and opinion was 
scheduled for November 2008; however, he failed to report for 
that examination and has not provided good cause for his 
absence.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. See 
38 C.F.R. § 3.655 (2008).


FINDINGS OF FACT

1.  Service treatment records from the Veteran's period of 
service between June 1970 and December 1971 are not 
available.

2.  Bilateral hearing loss was not shown for 18-years 
following separation from active duty service and is not 
casually related to active service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlined above, 
active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2002); see Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.   For VA purposes, hearing impairment 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

Initially, the Board finds that a hearing loss disability for 
VA compensation purposes has been shown.  A June 2000 VA 
audiological examination report revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
30
35
LEFT
15
20
10
60
65

A more recent March 2005 VA outpatient audiological treatment 
record indicated a diagnosis of bilateral mild sensorineural 
hearing loss dropping to severe high frequency sensorineural 
hearing loss.  He was fitted for hearing aids in May 2005.

Despite multiple attempts to associate them with the claims 
file, his service treatment records (STRs) are unavailable.  
An October 2006 RO formal finding indicated that his STRs 
were unavailable for review and all procedures to obtain them 
had been correctly followed. As such, the Board is obligated 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant; however, it does not 
lower the legal standard for proving a claim for service 
connection. See Russo v. Brown, 9 Vet. App. 46 (1996).  

It is, indeed, unfortunate that these records are 
unavailable; however, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability. 

The Board notes that although the Veteran served in the 
National Guard between 
August 1973 to November 1999, he has essentially argued 
throughout the course of his appeal, that his hearing was 
damaged during his period of service between June 1970 and 
December 1971 while he was stationed in Korea where he was 
assigned to the artillery.  He reported that his ears bled on 
several occasions as a result of not being furnished any 
hearing protection.  See July 2001 VA Form 9. 

At a June 2000 VA examination, he additionally stated that 
when serving in the Army, a 105 mm gun was fired while he was 
standing underneath it.  He also reported 30 years of noise 
exposure while working as a carpenter.  Further, when 
reporting hearing loss in January 1993 and January 1995 
Reports of Medical History, completed in association with his 
service in the National Guard, he indicated that his symptoms 
had begun in 1970/1971 while serving in the artillery in 
Korea.  

Although the STRs are not available, and thus hearing loss is 
not able to be objectively demonstrated during his period of 
active duty service (June 1970-December 1971), this does not 
in itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the post-
service evidence does not support the conclusion that his 
current hearing problem is causally related to active service 
for the reasons discussed below.

Following his period of active duty service, the evidence 
does not reflect complaints or treatment for hearing loss for 
many years.  Specifically, in a July 1985 examination for the 
National Guard, almost 14-years following separation from 
active during service, hearing loss for VA purposes was not 
demonstrated.  Moreover, he self-reported that he did not 
currently have, nor had he ever had, hearing loss.  It was 
not until an April 1989 National Guard examination that 
hearing loss was demonstrated, bilaterally, for VA purposes.  
Thus, post-service treatment for the claimed disability was 
not shown until 18 years following discharge from active 
service. 

	In addition to the absence of documented post-service 
evidence of hearing loss, the record includes the Veteran's 
statements asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, he is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he continued to experience symptoms relating to his 
hearing after he was discharged from active duty service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	The Board emphasizes the multi-year gap between discharge 
from active duty service (1971) and initial diagnosis related 
to bilateral hearing loss in 1989 (an 18-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of a 
diagnosis or complaints for many years following separation 
from active duty service and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
hearing loss is causally related to active service.  
Specifically, no medical professional has established a 
relationship between his disorder and active duty.  As 
previously mentioned, he was scheduled for a VA examination 
and opinion in November 2008; however, he failed to report. 

The Board has also considered his statements asserting a 
nexus between his currently-diagnosed disorder and active 
duty service.  While the Board reiterates that he is 
competent to report symptoms as they come to him through his 
senses, hearing loss is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  Such competent evidence has been provided by 
the medical personnel who have examined him during the 
current appeal and by the records obtained and associated 
with the claims file.  Here, the Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

Further, the Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case. Under 38 C.F.R. § 3.309(a), other organic diseases of 
the nervous system, to include sensorineural hearing loss, 
are regarded as a chronic disease. However, in order to 
trigger the presumption, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service. See 38 C.F.R. § 3.307(a)(3) (2008).

As the evidence of record fails to establish any clinical 
manifestations of sensorineural hearing loss within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in March 2003 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in May 
2004.  Consequently, the Board finds that the duty to notify 
has been satisfied.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
With respect to his service treatment records, a formal 
finding was issued indicating that all methods to obtain 
these documents had been exhausted. National Guard records 
were associated with the claims file. 

Next, a specific VA medical examination was completed in June 
2000.  As previously mentioned, the Board remanded the claim 
for a VA medical opinion/examination in August 2008.  A 
November 2008 examination was scheduled; however, the Veteran 
failed to appear. Good cause for his absence was not 
provided. Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


